Title: Samuel Brown to Thomas Jefferson, 1 October 1812
From: Brown, Samuel
To: Jefferson, Thomas


          Sir Natchez Oct. 1st 1812
          Mr Poindexter has obligingly offered to carry you a small package of Guinea Grass seed & a species of Capsicum indigenous in the province of Taxas. For all I know on the subject of Guinea Grass I take the liberty of referring you to a communication I have just made to the Editor of the Archives of Useful knowledge—It is highly probable, however, that you are much better acquainted with it than I am—
          Of the Pepper I know little except that it grows in very great abundance in the prairies west of the Sabine & that it, is with the Spaniards & Savages, an article in as great use as common salt is among the inhabitants of the U.S. As soon as I can obtain a more particular account of it I will shall do myself the pleasure of communicating it to you. The Roots are Perennial & in your climate would only require protection from the most severe frosts.
          Mr P. calls
          With great respect I am Yo Mo ObtSam Brown
        